DETAILED ACTION

Response to Amendment
Amendments, filed on June 22, 2022, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 102
Claims 1 and 31 – 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa
(JP 2010-229466 A) for the reasons of record as set forth in Paragraph No. 5 of the Office Action mailed on March 28, 2022. See provided JPO Abstract Translation and Machine Translation.
	The present claims basically require that both surfaces of the steel sheet exhibit the same behavior; i.e. that Cu is diffused from the center of the steel sheet to both exterior surfaces simultaneously (e.g. as in Applicants’ Figure 7A). Yoshizawa teach that the diffusion of Cu is controlled by thermal annealing of the formed amorphous alloy sheet, which would reasonably be expected to diffuse Cu to both surfaces simultaneously.  I.e. the surface profile of Cu from one surface would be substantially identical to the surface profile of Cu from the other (see image below reproducing profile from Figure 4, but noting the same can be applied to other Figures which appear to clearly show C2/C1 > 5).


    PNG
    media_image1.png
    509
    928
    media_image1.png
    Greyscale

	The remaining limitations are met for the reasons previously set forth.

Claim Rejections - 35 USC § 103
Claims 1 and 31 – 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshizawa (JP ‘466 A) as applied above for the reasons of record as set forth in Paragraph No. 7 of the Office Action mailed on March 28, 2022.

Claims 1 and 31 – 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshizawa (JP ‘466 A) as applied above, and further in view of one or both of Tomantschger et al. (U.S. Patent App. No. 2009/0159451 A1) in view of Kikuchi et al. (JP 2017-214616 A).  See provided Abstract Translation of JP ‘616 A.
While the Examiner maintains Yoshizawa anticipates and/or renders obvious the claimed invention alone for the reasons set forth above, the Examiner acknowledges that Yoshizawa is not explicit that the Cu diffusion occurs on multiple surfaces. As noted above, diffusion on multiple surfaces would necessarily result in a symmetrical concentration profile meeting the claimed limitations, as illustrated in the mock-up Figure above.
It is the Examiner’s opinion that forming such sheets to possess uniform properties on both surfaces is within the knowledge of one of ordinary skill in the art, as exemplified by the teachings in one or both of Tomantschger et al. (which discloses metallic sheets, i.e. similar to that of the invention and JP ‘466 A, wherein the concentration profiles are references as ‘distance from the center’ – see Figures – as the diffusion is known to occur from the bulk towards the exterior of the metallic sheet) and/or Kikuchi et al. (which explicitly teaches that a plating layer and transition region on the exterior of the magnetic shield sheet, i.e. identical to that of the invention and JP ‘466 A, is formed on “at least one surface” of the base sheet – this intrinsically acknowledges that the sheet can be made symmetrical with the plating layer transition region being formed on both sides of the sheet).  The Examiner notes that forming the sheet to have identical surface profiles on both sides of the sheet means that the sheet can be installed without worrying about a specific direction of the sheet and/or provides for uniform properties along both sides of the sheet.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Yoshizawa to possess the same surface profile of Cu on both main surfaces as taught by one or both of Tomantschger et al. and/or Kikuchi et al., as such a symmetrical surface profile would make installation of the sheet easier and provide for uniform properties along both sides of the sheet.

Response to Arguments
The rejection of claims under 35 U.S.C § 102/103 – Yoshizawa alone
Applicant(s) argue(s) that Yoshizawa fails to disclose a sheet having two peaks, thereby the claims being allowable over the reference of record.  The Examiner respectfully disagrees.
While the Examiner notes that Yoshizawa is not explicit in the teaching, a reference is good for not only what it explicitly teaches but also what is either inherently present or implicit in its teachings.  Yoshizawa clearly teach that the movement of Cu to the peak profiles as shown in their Figures is a result of thermal annealing of the amorphous alloy (e.g. at least Paragraph 0024).  This thermal treatment is applied to the entire steel sheet and would reasonably be expected to result in Cu diffusion from the center of the sheet outward to both surfaces.  Such symmetrically diffusion would necessarily result in two peaks, one at the top surface and one at the bottom surface in substantially identical locations and heights.  Since diffusion is a thermodynamic controlled process, the uniformity of the sheet would lead to uniformity of the diffusion – hence a structure meeting the claimed limitations.

The rejection of claims under 35 U.S.C § 103(a) – Yoshizawa in view of one or both of Tomantschger et al. and Kikuchi et al.
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  In so far as they apply to the present rejection of record, Applicants’ arguments are addressed as above.  As noted in the rejection of record, forming magnetic steel sheets to have multiple surfaces with the same characteristics is recognized as old in the art and would have been obvious to a person of ordinary skill in the art to make installation and/or use of the magnetic steel sheet easier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants’ amendment resulted in embodiments not previously considered (i.e. the addition of the C3 and C4 concentrations) which necessitated the new grounds of rejection, and hence the finality of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
July 19, 2022